             Case 2:20-cv-03155-HSP Document 20 Filed 09/15/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
SHINITA FREEMAN,                          :
                                          :                                       CIVIL ACTION
                           Plaintiff,     :
                                          :                                        NO. 20-3155
    v.                                    :
                                          :
KILOLO KIJAKAZI, COMMISSIONER OF          :
                  1
SOCIAL SECURITY,                          :
                                          :
                          Defendant.      :
__________________________________________:

                                                      ORDER

                  AND NOW, this 15th day of September, 2021 upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review (ECF No. 12); Defendant’s

Response to Request for Review of Plaintiff (ECF No. 15); and Plaintiff’s Brief in Reply to

Defendant’s Brief in Response to Plaintiff’s Request for Review (ECF No. 18), IT IS HEREBY

ORDERED that:

         1. Plaintiff’s Request for Review is DENIED;

         2. JUDGMENT IS ENTERED in favor of Defendant; and

         3. The Clerk of the Court shall mark this case CLOSED.

                                                                         BY THE COURT:


                                                                          /s/ Henry S. Perkin
                                                                         HENRY S. PERKIN
                                                                         United States Magistrate Judge


         1
           Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Ms. Kijakazi should be substituted for the former Commissioner of
Social Security, Andrew Saul, as the defendant in this action. No further action need be taken to continue this suit
pursuant to section 205(g) of the Social Security Act. 42 U.S.C. § 405(g).
